--------------------------------------------------------------------------------

EXHIBIT 10.8
 
SEVERANCE PAY PLAN
 
FOR ELIGIBLE EMPLOYEES
 
OF BENEFICIAL MUTUAL BANCORP, INC.
 
 
AMENDED AND RESTATED EFFECTIVE MARCH 9, 2009

 
 

--------------------------------------------------------------------------------

 


I.
INTRODUCTION

 
          The purpose of this restated Severance Pay Plan for Eligible Employees
of Beneficial Mutual Bancorp, Inc. (“Plan”) is to provide guidelines pursuant to
which the Sponsor (defined below), in its sole discretion, may make severance
payments to Employees who meet the eligibility requirements (described below)
when they are permanently terminated without cause from their active employment
with the Sponsor because of a Qualifying Event (defined below).
 
          The Plan is an unfunded plan which means that benefits under the Plan
are paid from the general assets of the Sponsor. The rights of any person who
terminated employment before the effective date of this Plan, including his or
her eligibility for any severance benefits and the time and form in which
benefits, if any, will be paid, shall be determined solely under the terms of
the severance plan or policy, if any, in effect on the date of his or her
termination of employment and not under this Plan.

   
II.
PURPOSE OF THIS DOCUMENT

 
          This document is a statement of the Plan, as prescribed by the
Employee Retirement Income Security Act of 1974 (ERISA), and is also intended to
satisfy the requirements for a summary plan description under ERISA. ERISA is a
body of law enacted by Congress to safeguard your interests and those of your
beneficiaries. ERISA does not require an employer to provide benefits; however,
it does give you a number of rights when you participate in certain benefit
plans. This document explains whether you are eligible to receive benefits under
the Plan, the amount of benefits you may receive, your rights under ERISA and
various other administrative information.

 
 

--------------------------------------------------------------------------------

 
 
          The provisions of the Plan as described in this document are effective
for those eligible Employees (as defined below) whose Termination Date is on or
after the Effective Date. The Effective Date of this restatement is March 9,
2009, and Eligible Employees who are terminated on or after that date shall have
his or her benefits (if any) determined according to the terms of this
Restatement. Any Eligible Employee who was terminated prior to such date shall
have his or her benefits (if any) determined under the terms of the Plan then in
effect.

   
III.
DEFINITIONS

 
          “Benefits Committee” means the Compensation Committee of the Board of
Directors.
 
          “Board of Directors” is the Board of Directors of Beneficial Mutual
Bancorp, Inc.
 
           “Effective Date” of this restatement of the Plan is March 9, 2009.
The original effective date was October 12, 2007.
 
          “Employee” or “you” means a person who, after the Effective Date, is
employed by the Sponsor on his or her Termination Date, on a full-time, regular
and continuing basis. Notwithstanding anything herein to the contrary, the term
“Employee” shall not include any person who is classified by the Sponsor as an
independent contractor or leased employee. Any such person who is subsequently
reclassified by a court of law or regulatory body as a common law employee of
the Sponsor nevertheless shall not be an Employee eligible under this Plan.
 
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 
2

--------------------------------------------------------------------------------

 
 
          “Notice of Involuntary Termination” is any formal notification by an
authorized officer of the Sponsor or any Company, or such person’s designee, in
writing or by any other means that is in accordance with the ordinary business
practice of the Sponsor or such Company, of the  intent of the Sponsor or such
Company to terminate your employment without cause. A Notice of Involuntary
Termination may be amended by the Sponsor or any Company to change your
Termination Date, if business needs so require. A Notice of Involuntary
Termination does not include any communication received by you in connection
with a termination of your employment due to your (i) voluntary decision to
terminate your employment for any reason, (ii) retirement before you become
eligible for Severance Benefits, (iii) dismissal for cause, as determined by the
Sponsor or any Company, in its sole discretion, due to your improper, disloyal,
or unlawful actions, or due to unsatisfactory performance or violation of any
confidentiality obligation to the Sponsor or any Company, or (iv) failure to
comply with any rule, policy or procedure of the Sponsor or any Company.
 
          “Pay” means your base salary or wages, at your stated weekly,
bi-weekly or annual rate as of your Termination Date. “Pay” does not include
overtime pay, bonuses of any kind, incentive pay, commission pay or any other
remuneration. A “Week of Pay” shall be calculated in accordance with the
Sponsor’s regular payroll practices and procedures.
 
          “Plan” means the Severance Pay Plan for Eligible Employees of
Beneficial Mutual Bancorp, Inc. as set forth herein and as amended from time to
time.
 
          “Plan Administrator” means, for the purposes of this Plan, the
Benefits Committee.
 
          “Qualifying Event” means an event for which an eligible Employee is
entitled to a Severance Benefit in accordance with the terms of this Plan. A
“Qualifying Event” is an involuntary termination of employment which occurs
because of or in connection with a reduction in force, business reorganization
or job elimination. The Benefits Committee shall determine, in its sole
discretion, whether and when a Qualifying Event has occurred and its
determination shall be final.

 
3

--------------------------------------------------------------------------------

 
 
          “Severance Benefit” is the benefit provided to an eligible Employee
pursuant to the Plan terms. Severance Benefits are described in Section V and
the Appendix to the Plan that applies to the eligible Employee.
 
          “Sponsor” means Beneficial Mutual Bancorp, Inc.
 
          “Termination Date” means the date upon which your employment with the
Sponsor is terminated without cause by the Sponsor as a result of a Qualifying
Event.
 
          “Years of Service” means full years of continuous employment up to and
including your Termination Date. In determining a Participant’s Years of
Service, Participants who have at least one full Year of Service with the
Company will also be credited with a partial Year of Service for any calendar
year in which the Eligible Employee was an Employee of the Company for a portion
of the calendar year. A partial Year of Service credited to an Eligible Employee
shall be equal to a fraction calculated in accordance with the following
formula:
 
          Number of days in the calendar year the individual was an employee of
the Company
 
365

   
IV.
ELIGIBILITY

 
          As an Employee you shall be eligible to receive a Severance Benefit if
and only if all of the following conditions are met:

       
(1)          You have been employed by the Sponsor for at least one full Year of
Service as of your Termination Date.
         
(2)          The Benefits Committee determines, in its sole discretion, that a
Qualifying Event has occurred;
 


 
4

--------------------------------------------------------------------------------

 



 
(3)          You are an Employee of the Sponsor after the Effective Date of the
Plan;
         
(4)         Your employment with the Sponsor is involuntarily and permanently
terminated without cause as a result of a Qualifying Event while the Plan
remains in effect, and your employment is not terminated before you become
eligible for Severance Benefits due to your retirement, resignation, death, or
permanent or temporary disability;
         
(5)         You are not terminated for “cause”, as determined in the sole
discretion of the Sponsor, including but not limited to for failure to
satisfactorily perform assigned duties, absenteeism or tardiness,
insubordination, dishonesty, theft, fraud, misappropriation or misuse of Sponsor
property, disclosure of trade secrets, confidential or proprietary information
to other persons, willful misconduct, harassment, any unethical, inappropriate
or illegal behavior or activity, or violation of any confidentiality obligation
to the Sponsor; or the failure to comply with the Sponsor’s rules, policies or
procedures, which currently exist or which are hereafter adopted;
         
(6)          You do not receive and are not eligible to receive severance pay or
any severance payment from the Sponsor in connection with the cessation of your
employment with the Sponsor other than the Severance Benefit available pursuant
to this Plan;
         
(7)          You do not receive and are not eligible to receive any payment
pursuant to any contract between you and the Sponsor, in connection with the
cessation of your employment with the Sponsor;
         
(8)          You have returned or promptly will return all Sponsor property,
submitted all travel, expense and other such reports, and have paid to the
Sponsor any amounts that are due;
         
(9)          The Sponsor has not determined that you, either prior or subsequent
to the termination of your employment, have (i) misappropriated or improperly
used or disclosed trade secrets, confidential or proprietary information of the
Sponsor, or (ii) failed to comply with any contractual obligations to the
Sponsor;
         
(10)          You remain in the Sponsor’s employ until the date established by
the Sponsor for your involuntary termination or until a mutually agreed-upon
release date and you maintain a satisfactory or better job performance;
         
(11)          You do not refuse to accept any offer of a transfer to a position
with the Sponsor which (i) is comparable to the position currently held by you
in duties and pay terms, (ii) reasonably fits your skills and experience, and
(iii) provides a similar work schedule, each as determined by the Sponsor in its
sole discretion; and
 

 
 
5

--------------------------------------------------------------------------------

 



 
(12)          You do not refuse to accept any offer of employment with a buyer
of all or substantially all of the stock or assets of the Sponsor which (i) is
comparable to the position currently held by you in duties and pay terms, (ii)
reasonably fits your skills and experience, and (iii) provides a similar work
schedule, each as determined by the Sponsor in its sole discretion.
 

 
          Eligibility is determined in the sole discretion of the Benefits
Committee under this Plan and is subject to revocation at any time prior to your
receipt of any or all Severance Benefits due you if the Benefits Committee
determines that you no longer meet the eligibility requirements set forth above.
If eligibility is revoked, you will be required to return any Severance Benefit
previously provided to you and you will not be eligible for any Severance
Benefit that has not been paid or provided as of the date your eligibility is
revoked.
 
When Participation Begins
 
          If you are an eligible Employee, you will become a participant in the
Plan when you have both (i) received a Notice of Involuntary Termination of your
employment with the Sponsor or a Company, and (ii) executed and provided to the
Sponsor within the time period specified by the Sponsor a severance agreement
and general release in favor of the Sponsor in a form satisfactory to the
Sponsor.
 
When Participation Ends
 
          Your participation in the Plan will end on the earliest of the date
(i) you voluntarily terminate your employment for any reason, if prior to your
Termination Date, (ii) you have received your entire Severance Benefit under the
Plan, (iii) you have timely revoked the general release within the specified
time period, or (iv) the Benefits Committee has revoked your eligibility as
described above.

 
6

--------------------------------------------------------------------------------

 
 
V.
SEVERANCE BENEFIT

 
          When the Benefits Committee determines that a Qualifying Event has
occurred, the Benefits Committee will then determine those Employees who are
eligible and if eligible Employees are to receive a Severance Benefit and, if
so, the nature and amount of the Severance Benefit to be provided to eligible
Employees affected by the Qualifying Event. The Benefits Committee retains sole
and final discretion in determining the nature and amount of the Severance
Benefit.
 
          The Benefits Committee shall notify in writing each eligible Employee
who becomes a participant in the Plan of the nature and amount of the Severance
Benefit to which such eligible Employee is entitled, by delivery of this Summary
Plan Description and an appropriate appendix which shall describe the manner in
which such benefits are to be calculated. All determinations by the Benefits
Committee shall be final and binding on all parties.
 
Distribution of Severance Benefits
 
          Severance Benefits are paid from the general assets of the Sponsor.
Subject to the terms of the severance agreement and general release executed
pursuant to the Plan and the Benefits Committee’s right to revoke eligibility
for Severance Benefits as described under Article IV above, such payments shall
be paid in accordance with the Sponsor’s regular payroll schedule, shall
commence as soon as practicable following the eligible Employee’s Termination
Date and continue until the entire Severance Benefit is paid. Notwithstanding
the foregoing, the Sponsor reserves the right to pay Severance Benefits in a
single lump sum payment, which shall be paid no later than March 15 of the year
following the year in which the Employee’s termination date occurs. In the event
an Eligible Employee is eligible for benefits which exceed two times the
limitation described in Section 401(a)(17) of the Internal Revenue Code (in
2009, this amount would total $490,000), the amount of such benefits in excess
of such amount shall be paid in a lump sum on or prior to March 15 of the year
which next follows the year in which the Termination Date occurs. The remaining
payments shall be paid out as described elsewhere in this Plan.

 
7

--------------------------------------------------------------------------------

 
 
          Severance Benefits shall be paid to an eligible Employee’s estate if
he or she dies before the entire amount due hereunder is paid in the same form
and on the same dates as would have been otherwise paid to the Employee.
 
          Notwithstanding anything herein to the contrary, an eligible Employee
will not receive a Severance Benefit until and unless he or she duly executes
and provides to the Sponsor, within the time period specified by the Sponsor, a
severance agreement and general release in a form satisfactory to the Sponsor
that applies to all claims that the eligible Employee may have against the
Sponsor, and which is not revoked in a timely manner, if a revocation provision
is included. In the event such release has not become irrevocable by the date on
which any amount must be paid (for example, any lump sum described in the first
paragraph of this Section), such amount shall be forfeited.

   
VI.
TAXATION

 
          The Severance Benefit received under the Plan generally will be
taxable as ordinary wages or salary and will, to the extent required by law, be
subject to all federal, state and local withholding and reported as such on an
Internal Revenue Service Form W-2 issued to you and sent to the IRS for the year
in which the Severance Benefit is paid. You must report the Severance Benefit
paid to you under the Plan on your federal, state and local income tax returns
for the year in which you receive the Severance Benefit.

 
8

--------------------------------------------------------------------------------

 
 
          The Sponsor shall have the right to take such action as it deems
necessary or appropriate to satisfy any requirements under Federal, state or
other laws to withhold or to make deductions from any benefits payable under the
Plan.

   
VII.
ADMINISTRATIVE INFORMATION

 
Plan Administrator and Plan Administration
 
          The Plan Administrator is the Benefits Committee, which shall have
complete authority to prescribe, amend and rescind rules and regulations
relating to the Plan. The Benefits Committee may allocate and assign any of its
responsibilities and duties for the operation and administration of the Plan to
such other persons as it determines are appropriate.
 
          The determinations by the Benefits Committee on the matters referred
to such Committee shall be conclusive. The Benefits Committee shall have full
discretionary authority, the maximum discretion allowed by the law, to
administer, interpret and apply the terms of this Plan, and determine any and
all questions or disputes hereunder, including but not limited to eligibility
for benefits and the amount of benefits due.
 
          The Plan Administrator may be contacted at:

     
Benefits Committee
 
c/o Cecile C. Colonna
 
Human Resources Department Manager
 
Beneficial Mutual Bancorp, Inc.
 
530 Walnut Street
 
Philadelphia, PA 19106
 
(215) 864-6094

 
Plan Modification or Termination
 
          The Plan may be modified, amended or terminated at any time by the
Board of Directors or its designee, with or without notice. Any such
modification, amendment or termination shall be effective at such date as the
Board of Directors or its designee may determine.

 
9

--------------------------------------------------------------------------------

 
 
          Notwithstanding any termination of the Plan, all eligible Employees
who have become entitled to receive Severance Benefits before such date of
termination pursuant to the Plan shall continue to receive Severance Benefits
under the terms and conditions of the Plan. The Benefits Committee retains
authority to administer the Plan until all Benefits are paid and claims
resolved.
 
Agent for Service of Legal Process
 
          Service of legal process may be made to Cecile C. Colonna, Human
Resources Department Manager, at the address given below for the Sponsor.
Service of legal process may also be made on the Plan Administrator at the
address given above.
 
Plan Information
 
          The Plan is identified by the following official names and
information:

     
The Employer/Plan Sponsor is:
     
Beneficial Mutual Bancorp, Inc.
 
530 Walnut Street
 
Philadelphia, PA 19106
 
(215) 864-6094
     
Employer Identification Number (EIN): 23-0400690
     
Plan Name: Severance Pay Plan for Eligible Employees of Beneficial Mutual
Bancorp, Inc.
     
Plan Number: 507

 
Effective Date
 
          The original Effective Date of this Plan is October 11, 2007. The
Effective Date of this restatement is March 9, 2009.
 
Plan Year
 
          The Plan’s Year for purposes of maintaining the records of the Plan is
the calendar year.

 
10

--------------------------------------------------------------------------------

 
 
Governing Law
 
          The Plan and all rights thereunder shall be governed by the laws of
the Commonwealth of Pennsylvania, except to the extent preempted by ERISA. This
Plan is intended to be exempt from or comply with Internal Revenue Code Section
409A, and no provision of this Plan shall be interpreted to violate such
Section.
 
Type of Plan and Funding
 
          The Plan is a severance pay plan which is intended to constitute an
employee welfare benefit plan under ERISA and is not a qualified plan under the
Internal Revenue Code. The Plan is unfunded. As an unfunded plan all benefits
are paid from the general assets of the Sponsor. No funds are set aside or held
in trust to secure the benefits offered to eligible Employees under the Plan.

   
VIII.
MISCELLANEOUS

 
Plan Not a Contract of Employment
 
          Nothing in this Plan document or in any related instrument shall be
deemed to give any Employee the right to be retained in the employ of the
Sponsor or to interfere with the right of the Sponsor to discharge him or her at
any time, with or without cause.
 
No Assignment of Benefits
 
          No eligible Employee may, except as otherwise required by law, sell,
assign, transfer, convey, hypothecate, encumber, anticipate, pledge, or
otherwise dispose of any interest in this Plan; and any attempt to do so shall
be void. No Severance Benefit payable under the Plan shall, prior to receipt
thereof, be subject to the debts, contracts, liabilities, or engagements of any
Employee. Nothing in the Plan shall impede the Sponsor from recovering directly
from an Employee or by offset against payments being made to the Employee, any
payments to which he or she was not entitled under the Plan.

 
11

--------------------------------------------------------------------------------

 
 
IX.
CLAIMS PROCEDURE

 
          Your benefit under the Plan will be paid to you as a matter of course;
accordingly, there is no need to file a claim for your benefit with the Plan
Administrator other than completing any administrative forms which may be
required by the Plan Administrator, as well as the severance agreement and
general release prescribed by the Sponsor. As soon as is practicable following
your receipt of a Notice of Involuntary Termination, you will be notified of the
nature and amount of your benefit under the Plan.
 
          If you dispute the amount of your benefit, you may file a claim with
the Plan Administrator. Benefit claim determinations will be made in accordance
with the terms of the Plan and any administrative procedures adopted under the
Plan.
 
          A request for Plan benefits will be considered a claim for Plan
benefits, and it will be subject to a full and fair review. If your claim is
wholly or partially denied, the Plan Administrator will furnish you with a
written notice of this denial. This written notice must be provided to you
within 90-days after the receipt of your claim by Plan Administrator. In certain
circumstances the Plan Administrator may take an additional 90-days to make its
decision if it notifies you prior to the expiration of the initial 90-day period
that it needs this time, the reasons for this extension and the date by which it
expects to render its benefit determination. You may, but are not obligated to,
agree to any other extension of time for a decision on your claim. The period of
time within which a benefit determination is required to be made will begin at
the time a claim is filed, without regard to whether all the information
necessary to make a benefit determination accompanies the filing.

 
12

--------------------------------------------------------------------------------

 
 
          A written notice of denial of your benefit claim will contain the
following information:

       
•
the specific reason or reasons for the adverse determination;
       
•
specific reference to those Plan provisions on which the denial is based;
       
•           a description of any additional information or material necessary to
correct your claim and an explanation of why such material or information is
necessary; and
       
•           a description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of your or your
beneficiary’s right to file a suit under section 502(a) of ERISA following an
adverse benefit determination on review.

 
          If your claim has been denied, and you wish to submit your claim for
review, you must follow the “Claims Appeal Procedure” described below in this
Article.
 
Claims Appeal Procedure
 
          If your claim for benefits is denied, you or your duly authorized
representative may file an appeal of the adverse determination with the Plan
Administrator which will review your claim and the initial adverse
determination. You or your duly authorized representative must file your appeal
of the denial within 60 days after you receive notification that your benefit
claim is denied. You will have the opportunity to submit written comments,
documents, records, and other information relating to the claim for benefits. In
addition, you will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to your claim for benefits. A document, record, or other information will be
considered “relevant” to a claim if such document, record, or other information
(i) was relied upon in making the benefit determination; (ii) was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination; or (iii) demonstrates compliance with
administrative processes and safeguards, to the extent required by regulations
and other guidance of general applicability issued by the Department of Labor.

 
13

--------------------------------------------------------------------------------

 
 
          In its review the Plan Administrator will take into account all
comments, documents, records, and other information submitted relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.
 
          The Plan Administrator will review your claim within 60 days after the
Plan Administrator’s receipt of your written request for review of your claim.
There may be special circumstances when this 60-day period may be extended by
the Plan Administrator to up to 120 days after receipt by the Plan Administrator
of your request for review of your claim. You will receive advance written
notice of an extension of the 60-day review period prior to the expiration of
the initial 60-day period which will state the reasons for this extension and
the date by which the Plan Administrator expects to render its benefit
determination. You may, but are not obligated to, agree to any other extension
of time for a decision on your appealed claim. The period of time within which a
benefit determination on review is required to be made will begin at the time an
appeal is filed, without regard to whether all the information necessary to make
a benefit determination on review accompanies the filing. In the event that the
review period is extended due to your failure to submit information necessary to
decide a claim, the period for making the benefit determination on review will
be suspended from the date on which the notification of the extension is sent to
you until the earlier of 45 days from the date of such notification or the date
on which you respond to the request for additional information. If you do not
provide the requested information, your claim may be denied on appeal. The Plan
Administrator will provide you with written or electronic notice of its decision
on your appealed claim.

 
14

--------------------------------------------------------------------------------

 
 
          If your claim is denied on appeal, the Plan Administrator’s decision
on your claim on appeal will be communicated to you in writing and will contain
(i) the specific reason or reasons for the adverse determination; (ii) reference
to the specific Plan provisions on which the benefit determination is based;
(iii) a statement that you are entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to your claim for benefits; and (iv) a statement describing
your right to file a law suit under section 502(a) of ERISA.

   
X.
YOUR RIGHTS UNDER ERISA

 
Your ERISA Rights
 
          As a participant in the Plan you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974 (ERISA).
ERISA provides that all plan participants shall be entitled to:
 
Receive Information About Your Plan and Benefits
 
          Examine, without charge, at the Plan Administrator’s office, all
documents governing the Plan, including a copy of the latest annual report (Form
5500 Series) filed by the Plan with the U.S. Department of Labor and available
at the Public Disclosure Room of the Employee Benefits Security Administration.
 
          Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan, including copies of the latest
annual report (Form 5500 Series) and updated summary plan description. The
Administrator may make a reasonable charge for the copies.

 
15

--------------------------------------------------------------------------------

 
 
Prudent Actions by Plan Fiduciaries
 
          In addition to creating rights for Plan participants, ERISA imposes
duties upon the people who are responsible for the operation of the employee
benefit Plan. The people who operate your plan, called “fiduciaries” of the
Plan, have a duty to do so prudently and in the interest of you and other Plan
participants and beneficiaries. No one, including your employer, or any other
person, may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a benefit or exercising your rights under ERISA.
 
Enforce Your Rights
 
          If your claim for a benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
 
          Under ERISA, there are steps you can take to enforce the above rights.
For instance, if you request a copy of Plan documents or the latest annual
report from the Plan and do not receive them within 30 days, you may file suit
in a Federal court. In such a case, the court may require the Plan Administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court,
after following the claims and appeals process described above in Section IX
entitled “CLAIMS PROCEDURE.” If it should happen you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court. The court will decide who should
pay court costs and legal fees. If you are successful the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.

 
16

--------------------------------------------------------------------------------

 
 
Assistance with Your Questions
 
          If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.
 
          The above statement of your ERISA rights was created by the U.S.
Department of Labor and is required by law. By including the statement of your
ERISA rights, the Plan Administrator, the Sponsor, each Company, the Plan
fiduciaries and their agents make no representation about the legal accuracy of
its content. The statement of your ERISA rights should in no way be construed as
legal advice.

 
17

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
SEVERANCE BENEFITS
 
I.          The Severance Benefit will be 2 Weeks of Pay per Year of Service, up
to a maximum of 52 Weeks of Pay. Eligible Employees will receive a pro rata
portion of two weeks of pay for any partial year of service. Eligible Employees
at the level of Vice President and above will receive a minimum Severance
Benefit of 26 Weeks of Pay.
 
II.          Eligible Employees who elect COBRA continuation coverage and who
are entitled to benefits under the Health Insurance Assistance for the
Unemployed Act of 2009 (“the Act”) may take advantage of the benefits provided
for in the Act, which generally include a subsidy of 65% of the COBRA premium
for a period of nine months, unless the employee becomes eligible for other
coverage or ceases to pay his or her portion of the COBRA premium. If an
eligible Employee’s Severance Benefit period lasts for a period longer than the
eligible Employee’s COBRA benefit subsidy would continue under the Act, and if
the eligible Employee has not become eligible for other coverage or has not
ceased to pay his/her portion of the COBRA premium, the Sponsor will provide
such eligible Employee with a COBRA subsidy of 65% of the COBRA premium for the
balance of the Severance Benefit period. If an Employee is completely ineligible
for benefits under the Act, but elects COBRA continuation coverage, the Sponsor
will provide such Employee with a COBRA subsidy of 65% of the COBRA premium for
the Severance Benefit period.
 